Citation Nr: 1135589	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-30 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a hernia.  

2.  Entitlement to service connection for residuals of a right arm/wrist injury.  

3.  Entitlement to service connection for residuals of a right ankle injury.  


REPRESENTATION

Appellant represented by:	E. Martin Bloom, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to January 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO consideration.  In addition, at the videoconference hearing, the undersigned granted the Veteran's request to hold the case in abeyance for 90 days for the submission of additional evidence.  38 C.F.R. § 20.709.  That period of time has lapsed and no additional evidence was received.  

The matter of service connection for a hernia is being REMANDED to the RO.  VA will notify the Veteran if any action on his part is required.  


FINDINGS OF FACT

1.  Any right arm/wrist injury the Veteran sustained in service was acute and resolved without residual disability; a chronic right arm/wrist disability was not manifested during the Veteran's service; arthritis of the right arm/wrist was not manifested in his first postservice year; and the preponderance of the evidence is against a finding that any current right arm/wrist disability is related to the Veteran's service, including as due to injury therein.  

2.  Any right ankle injury the Veteran sustained in service was acute and resolved without residual disability; a chronic right ankle disability was not manifested in service, and it is not shown that the Veteran has, or during the pendency of this claim has had, a right ankle disability.  


CONCLUSIONS OF LAW

1.  Service connection for a right arm/wrist disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

At the outset, the Veteran's file has been rebuilt as the original claims folder was lost.  Therefore, VA has a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The RO fulfilled this duty by making reasonable attempts to locate the original claims file and then, when such attempts were exhausted, by rebuilding the claims file.  A September 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's complete service treatment records (STRs) are unavailable; however, pertinent postservice treatment records are associated with the claims file.  He was afforded a VA examination in April 2010.  The Board finds that the examination was adequate for rating purposes, as the examiner considered the reported history of the Veteran, and conducted a thorough medical examination, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases (including arthritis), may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 381 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The available STR, the Veteran's October 1971 service separation examination report, shows that his upper extremities, lower extremities, and feet were normal on clinical evaluation.  

In October 2007 correspondence, the Veteran reported he suffered a dislocated right wrist and a broken right radius in 1969 in a fight during service.  He indicated he continues to experience tingling and occasional numbness in his right hand.  He also reported that in 1969 he suffered a severe right ankle injury in a parachute landing fall.  He related that he was unable to graduate with his fellow servicemen.  

VA treatment records from July 2004 to April 2008 include a July 2004 treatment record noting the Veteran had a history of a right wrist fracture.  A September 2005 treatment record noted the Veteran had chronic right wrist pain, and also noted a history of a right wrist fracture.  A November 2007 treatment record notes the Veteran's complaint of pain in his hands.  

A December 2009 VA treatment record notes the Veteran's complaint of right wrist pain reported to be due to injury/fracture with closed reduction during service.  

On April 2010 VA examination, the Veteran reported he fractured his right arm and dislocated his right wrist during basic training exercises in 1969.  He indicated he was placed in a cast for two weeks, and placed on light duty for two weeks.  He related that since the injury he has experienced a loss of grip strength, intermittent numbness in the right hand (occurring daily, lasting several hours), and pain in the wrists (rated a 4 on a scale to 10).  He reported the pain occurs most days and lasts one to two hours.  He further related his right wrist pops, sending a "sensation up to the elbow."  He stated he uses a wrist brace two to three times a year.  Regarding his right ankle, he reported he injured the ankle in a bad parachute landing fall while in jump school in 1969.  Since the injury he has experienced pain (described as a needles-type pain under the medial malleolus, occurring two times per year, rated a 5 on a scale to 10, and lasting 48 hours), constant weakness, intermittent swelling on the top of the foot (once per year), an inability to bear weight on the ankle, and frequent turning of the ankle (once every two years).  

On physical examination, the Veteran's gait was even, his posture erect, and his balance was steady without the use of ambulatory aids or braces.  His wrists appeared normal, aligned, and non-tender to palpation.  The ulnar stylus on the right wrist appeared to protrude slightly more than on the contralateral joint.  There was objective evidence of pain with motion, and evidence of pain and paresthesia in the hand.  There was no objective evidence of pain at rest, deformity, malalignment, drainage, edema, effusion, instability, weakness, abnormal movement, or guarding of movement.  Regarding the Veteran's ankles, there was no pain on palpation over the medial or lateral malleolous, no callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing, and there was no objective evidence of painful motion ,pain at rest, deformity, malalignment, drainage, locking, tenderness to palpation, instability, weakness, lack of endurance, or incoordination.  X-rays revealed a normal right ankle; mild degenerative changes of the first carpal metacarpal joint spaces bilaterally, right slightly worse than the left, consisting of mild joint space narrowing, subchondral sclerosis, and marginal osteophyte formation, with no fractures seen; and degenerative change most prominent in the left radiocarpal joint space.  The diagnoses included carpal tunnel syndrome and degenerative joint disease (DJD) of the right wrist.  The examiner noted that the Veteran's separation physical examination report in October 1971 was silent for clinical findings on examination or complaints by the Veteran for residuals of a fracture to the right arm/wrist.  The examiner also noted the Veteran has signs and symptoms for carpal tunnel syndrome of the right wrist which is an overuse injury and opined that it was "less likely than not related to any injury or trauma to the right forearm or wrist that occurred while the veteran was active duty over 30 years ago."  The examiner noted that the separation physical examination indicates that the reported fracture resolved/healed without evidence for residuals or complications.  Regarding the right ankle, the examiner noted that there was no evidence of a chronic right ankle condition on examination, and that an October 1971 separation examination report was silent for clinical findings or complaints by the Veteran for residuals of an injury to the ankle.  

April 2010 correspondence from the Veteran's mother (submitted with a waiver of RO consideration) reported that during basic training, the Veteran injured and suffered a broken arm and dislocated wrist.  She indicated he was not able to graduate from basic training with his class and had to graduate several weeks later.  She reported she visited the Veteran after he broke his arm and it was still in a cast.  She stated the arm has continued to give him problems during the 40 years since it happened.  Regarding his right ankle, she reported he broke his ankle in jump school, and again was not able to graduate with his class, but graduated a few weeks later.  

At the April 2011 videoconference hearing, the Veteran reported that he broke his right radius and dislocated his right wrist during a fight.  (transcript, page 7).  He related the degenerative changes to the injury during service.  (transcript, page 14).  Regarding his right ankle, the Veteran testified that it bothers him and that it has bothered him for years.  (transcript, page 10).  

Right Arm/Wrist Disability

Given the heightened obligation to consider the benefit of the doubt rule here (as in all cases where a Veteran's service records have been lost or destroyed), and because there is no objective evidence to the contrary (which would challenge the credibility of the Veteran's accounts of breaking his right arm and dislocating his wrist during service), the Board finds it may reasonably be conceded that such an event occurred in service.  

The record shows that the Veteran has right wrist carpal tunnel syndrome and DJD (i.e., arthritis).  However, there is no evidence that arthritis of the right wrist was manifested in service (as his October 1971 service separation examination found his upper extremities were normal on clinical evaluation) or in the Veteran's first postservice year.  While the Veteran and his mother are competent to observe that he sustained injuries in service, they are not competent to establish that there was an underlying arthritis at the time, as that is an insidious process incapable of lay observation.  Therefore, service connection for right wrist arthritis on the basis that such disability became manifest in service and persisted is not warranted and there is no basis for applying the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis of the right wrist).  

Hence, to establish service connection for right wrist carpal tunnel syndrome and arthritis on a direct basis, the Veteran must show by competent evidence that such disability is otherwise related to his active service.  The only competent (medical opinion) evidence that directly addresses the matter of a nexus between the current right wrist carpal tunnel syndrome and arthritis and the Veteran's service is the opinion of the April 2010 VA examiner.  That examiner opined that there was no objective evidence of a chronic right wrist or arm condition related to a remote fracture or other injury while in service.  The examiner noted that carpal tunnel syndrome of the right wrist is an overuse injury, and opined that it was "less likely than not related to any injury or trauma to the right forearm or wrist that occurred while the veteran was active duty over 30 years ago."  The examiner explained that his the Veteran's separation physical examination reflects that his fracture had healed without evidence of residuals or complications.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no medical evidence to the contrary, the Board finds it persuasive.  The Board finds the examiner's opinion to be more probative than the Veteran's lay assertions (of causality), as a nexus between the Veteran's current right wrist arthritis and carpal tunnel syndrome and a remote injury in service is a complex medical question beyond resolution by lay observation.  See Jandreau, 492 F.3d at 1377.  

To the extent that the Veteran (and his mother) may be alleging the onset of right arm/wrist symptoms in service and continuity of such symptomatology ever since, the Board finds that such allegations are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His accounts, and his mother's accounts, of continuity of symptomatology are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  Furthermore, they are contradicted by contemporaneous clinical data (the report of the separation examination).

Significantly, the earliest postservice medical treatment record showing any complaints pertaining to his right arm/wrist is 2004.  This initial clinical notation of a complaint regarding his right arm/wrist is too remote to support a finding of continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving a claim).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.  




Right Ankle Disability

Given the heightened obligation to consider the benefit of the doubt rule here (as in all cases where a Veteran's service records have been lost or destroyed), and because there is no objective evidence to the contrary (which would challenge the Veteran's credibility in his accounts of injuring his right ankle during a parachute landing fall), the Board finds it reasonable to concede that such event occurred in service.  

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (a right ankle disability).  In the absence of proof of such disability there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Conceding that the Veteran may have injured his right ankle during active service, no evidence of residual pathology was noted in his STRs, on October 1971 service separation examination.  Accordingly, objective contemporaneous evidence weighs against a finding that a chronic right ankle disability was manifested in service.  

Furthermore, the evidence of record does not show that the Veteran now has, or during the appeal period has had, a right ankle disability.  The April 2010 VA examination found that there was no right ankle disability.  There has been no evidence submitted or identified that shows or suggests the presence of a right ankle disability.  Consequently, the threshold requirement necessary to substantiate the claim of service connection for a right ankle disability is not met.  Without a diagnosis of a right ankle disability, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  

[The Veteran is advised that new evidence that he has a right ankle disability could be a basis for reopening this claim.]  



ORDER

Service connection for a right arm/wrist disability is denied.  

Service connection for a right ankle disability is denied.  


REMAND

Regarding the Veteran's claim of service connection for a hernia, the Board notes that the April 2010 VA examiner found that the Veteran has a ventral hernia.  VA treatment records include a May 2007 report that found moderate-sized umbilical hernia, and a smaller epigastric hernia.  It was noted that he reported he has noticed the umbilical hernia for approximately 35 years.  The significance of the finding (or awareness of such as it was not noted in the examination report) that he has an umbilical hernia and an epigastric hernia was not addressed in the April 2010 VA examination report.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a physician's opinion based on an inaccurate factual premise has no probative value).  Significantly, the Board notes that the Veteran's service personnel records include a May 1974 VA Form 07-3101, VA Request for Information, noting the Veteran alleged he was treated for a hernia in the summer of 1971 while stationed abroad in Germany.  The Board finds such evidence significant, as its contemporaneous nature lends support for the Veteran's assertions that he has noticed a hernia since service.  In light of the personnel record noted above, and VA treatment records that diagnose an umbilical hernia and an epigastric hernia, the Board finds that a new VA examination to determine the nature and etiology of the Veteran's hernia(s) is necessary.  

In addition, at the April 2011 video conference hearing, the Veteran indicated he had June 2011 surgery scheduled for his hernia(s).  As this matter is being remanded anyway, such records should be secured for a complete and accurate picture of the Veteran's disability.  Indeed, it appears the Veteran receives only VA treatment; outstanding VA treatment records are constructively of record and must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of the complete updated clinical records of all VA treatment or evaluation the veteran has received for hernia(s) since December 2009.  

2. The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his hernia(s).  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record (and noting that complete STRs are unavailable, and that the Veteran reported hernias as early as in 1974) and examination of the Veteran, the examiner should provide an opinion that states the diagnosis(es) for the Veteran's current hernia(s), and as to each disability entity diagnosed, indicate whether or not such is at least as likely as not (a 50% or better probability) related to the Veteran's service.  

The examiner must explain the rationale for all opinions.  

3. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


